                 Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 1 of 9




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     PATTIJO DANIELS and GARY DANIELS,                      CASE NO. C20-1041-JCC
10
     for themselves and as parents of C.D., a minor,
11                                                          ORDER
                               Plaintiffs,
12          v.

13   NORTHSHORE SCHOOL DISTRICT,
14                             Defendant.
15

16          This matter comes before the Court on the parties’ cross motions for summary judgment
17   on Plaintiffs’ appeal of an Administrate Law Judge’s (“ALJ”) order made pursuant to the
18   Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C § 1400 et seq. (Dkt. Nos. 1, 20,
19   24.) The ALJ found that Defendant did not violate the IDEA and did not deny C.D. a free
20   appropriate public education (“FAPE”). (Dkt. No. 1-1 at 21.) Having thoroughly considered the
21   parties’ briefing and the relevant record, and considering oral argument unnecessary, the Court
22   GRANTS summary judgment to Defendant and AFFIRMS the ALJ’s order.
23   I.     BACKGROUND
24          Plaintiffs are the parents of a student (“C.D.”) who previously attended Defendant’s
25

26


     ORDER
     C20-1041-JCC
     PAGE - 1
                Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 2 of 9




 1   Sunrise Elementary School. 1 (See Dkt. No. 1 at 2.) Plaintiffs argue Defendant denied C.D. a

 2   FAPE when it allegedly (a) conducted a deficient special education evaluation, (b) refused to

 3   provide Plaintiffs copies of the standardized testing protocol Defendant utilized, and (c) created

 4   an inadequate individualized education program (“IEP”) based on Defendant’s testing and

 5   evaluations of C.D. (Id. at 8–9.)

 6          According to the administrative record, in October 2017, when C.D. was in the fourth

 7   grade, Plaintiffs requested a special education evaluation 2 to consider C.D.’s “spelling” and

 8   “written expression.” (Dkt. No. 22-1 at 195.) In response, Defendant also evaluated C.D.’s math
 9   and reading performance, and his classroom performance; it also reviewed C.D.’s previous
10   evaluation records, including Dr. Beau Reilly’s independent psychological evaluation from
11   January 2017. (See id. at 171–92.) Based on this analysis, Defendant determined that C.D.
12   qualified for special education for written expression and math calculation. (Id. at 171–72.)
13          Defendant requested a meeting with Plaintiffs to discuss the evaluation so they could
14   proceed with developing an IEP. (Dkt. No. 21-3 at 40–41.) 3 Plaintiffs initially declined,
15   requesting instead to first review the standardized testing protocols before discussing evaluation

16   results. (Dkt. No. 22 at 135–36.) On December 7, 2017, Plaintiff Pattijo Daniels met with the

17   school psychologist to do just that. (Id.) Rather than agreeing to then discuss the evaluation

18   results, Ms. Daniels again requested copies of the standardized testing protocols, which

19
            1
20           C.D. attended Sunrise between September 2016 and November 2016 during his third-
     grade year, (Dkt. No. 21-3 at 11), and from September 2017 until April 2018 during his fourth-
21   grade year, when Plaintiffs placed him in private school, (Dkt. No. 22-1 at 239).
            2
22            Plaintiffs previously requested multiple special education evaluations of C.D. (See Dkt.
     No. 22 at 134–36.) The resulting determinations are not before this Court. (See generally Dkt.
23   No. 21-2 at 25–26 (summary of issues addressed by the ALJ at the due process hearing at issue
     in this matter).)
24
            3
              Before developing an IEP, a student’s parent and qualified professionals determine
25   whether the student is eligible based on the evaluation and assessments. Wash. Admin. Code
     § 392-172A-03040(1)(A). Furthermore, an official determination of a specific learning disability
26   requires a parent to participate in the evaluation group. Wash. Admin. Code § 392-172A-03050.

     ORDER
     C20-1041-JCC
     PAGE - 2
               Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 3 of 9




 1   Defendant refused to provide, citing copyright limitations and the need to maintain the integrity

 2   of the testing regime. (See Dkt. No. 21-3 at 58–63.) However, Defendant did offer to send the

 3   testing protocols to a qualified outside provider identified by Plaintiffs who could interpret the

 4   results while maintaining the security of the testing protocols, but Plaintiffs did not pursue this

 5   option. (See id. at 63.)

 6           At an impasse, Plaintiffs requested that Defendant create an IEP without their presence

 7   and input, which Defendant refused to do. (See Dkt. No. 22-1 at 19–20.) On April 17, 2018,

 8   Plaintiffs and Defendant finally met to discuss the evaluation. (See Dkt. No. 21-3 at 99.) The IEP
 9   process then proceeded, and on May 15, 2018, Plaintiffs met with Defendant and a third-party
10   facilitator about C.D.’s proposed IEP for written expression and math calculation. (See Dkt. No.
11   21-3 at 128–31, 138–39.) Plaintiffs consented to an initial special education placement shortly
12   thereafter. (Id. at 147.) However, C.D. never utilized the placement because Plaintiffs elected to
13   keep him in private school. (Id. at 226–27.) They concurrently filed a special education due
14   process complaint. (Dkt. No. 21-2 at 2.)
15           At the prehearing conference with the ALJ, the parties established the following issues
16   for resolution:
17           a. Whether the District violated the Individuals with Disabilities Education Act
18              (IDEA) and denied the Student a free appropriate public education (FAPE)
                beginning November 25, 2017 through November 25, 2019, by:
19
                 i.      failing to conduct an evaluation of the Student in the areas of concern
20                       of math, reading, and writing as requested by the Parent on November
                         24, 2017;
21
                 ii.     failing to provide the Parent with testing data as requested between
22                       November 30, 2017 and December 31, 2017 such that the Parent could
                         meaningfully participate in an Individualized Education Program
23                       (“IEP”) meeting with the District; and
                 iii.    failing to provide the Student with an IEP that was appropriate in light
24                       of the Student’s circumstances.
25   (Id. at 25–26.) The ALJ found in in favor of Defendant on each issue. (Id. at 134.) Plaintiffs seek
26   a review of this determination.


     ORDER
     C20-1041-JCC
     PAGE - 3
                Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 4 of 9




 1   II.    DISCUSSION

 2          A.      Standard of Review

 3          When a party challenges an administrative decision under the IDEA, the Court “shall

 4   receive the records of the administrative proceedings;” “shall hear additional evidence at the

 5   request of a party;” 4 and, “basing its decision on the preponderance of the evidence, shall grant

 6   such relief as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). The “burden of

 7   persuasion rests with the party challenging the ALJ’s decision.” L.M. v. Capistrano Unified Sch.

 8   Dist., 556 F.3d 900, 910 (9th Cir. 2009.) In IDEA administrative appeals, the Court does not
 9   employ the typical highly deferential standard of review of agency decisions. See JG v. Douglas
10   Cty. Sch. Dist., 552 F.3d 786, 793 (9th Cir. 2008). Instead, the Court gives “due weight” to the
11   administrative proceedings and accords particular deference to decisions that are thorough,
12   careful, impartial, and sensitive to the complexities present. See id.; Ojai Unified Sch. Dist. v.
13   Jackson, 4 F.3d 1467, 1472, 1476 (9th Cir. 1993). The Court must consider the findings carefully
14   and address the hearing officer’s resolution of each material issue. Cnty. of San Diego v. Cal.
15   Special Educ. Hearing Off., 93 F.3d 1458, 1466 (9th Cir. 1996).
16          B.      Analysis
17          Under the IDEA, states have a substantive obligation to provide a FAPE to children with
18   disabilities. See 20 U.S.C. § 1412(a)(1); Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist.

19   RE-1, 137 S. Ct. 988, 993 (2017). To access a FAPE, an eligible student receives an IEP. See 20

20   U.S.C. §§ 1401(9), 1414(d). An IEP includes a statement of the student’s academic achievement

21   and the services that will enable the student to make progress. 20 U.S.C. § 1414(d); Endrew F.,

22   137 S. Ct. at 999. IEP eligibility is determined through evaluations initiated either by the parent

23
            4
24            Plaintiffs argue that the ALJ should have admitted approximately 14 exhibits that
     predated the November 2017 evaluation because they bear on the appropriateness of the
25   November 2017 evaluation. (See Dkt. Nos. 21 at 33–44, 21-2 at 114, 27 at 2–3.) The Court has
     reviewed Plaintiffs’ excluded exhibits, (see generally Dkt. Nos. 22, 22-1), and agrees with the
26   ALJ, (see Dkt. No. 21 at 33–44), that these documents are not relevant to the issues presented.

     ORDER
     C20-1041-JCC
     PAGE - 4
                 Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 5 of 9




 1   or an educational agency such as the school district. See 20 U.S.C.§ 1414(a).

 2           The IDEA also contains procedural requirements related to IEP evaluations, eligibility

 3   determinations, and due process. See 20 U.S.C. §§ 1414–15. Procedural violations amount to

 4   FAPE violations when (a) the child’s right to a FAPE has been impeded, (b) when the “parents’

 5   opportunity to participate in the decisionmaking process” has been “significantly impeded,”

 6   and/or (c) when the child is deprived of educational benefits. 20 U.S.C. § 1415(f)(3)(E)(ii).

 7                1. Defendant’s November 2017 Evaluation

 8           Plaintiffs argue that “Defendant failed to conduct an evaluation of C.D. in the areas of
 9   concern of math, reading, and writing as requested by Parents on November 24, 2017.” (Dkt. No.
10   20 at 5.) Plaintiffs also argue that Defendant “failed to incorporate the several Independent
11   Educational Evaluations indicating reading as an area of disability as well as failed to incorporate
12   recommendations indicated by these evaluations, although it referred to the Reilly Report that
13   had identified these particular areas of issue.” (Id. at 6.) In addition, Plaintiffs argue that the
14   evaluation was deficient because it did not use the discrepancy model properly, and they argue
15   that if a severe discrepancy model was properly used, “no mention of the proper use of
16   discrepancy models or evidence-based model was mentioned or demonstrated,” preventing
17   Plaintiffs’ meaningful participation in C.D.’s education. 5 (Dkt. No. 20 at 8–9.)
18           The ALJ found that Defendant’s November 2017 Evaluation “included multiple

19   assessments and a well-documented review of data.” (Dkt. No. 21-2 at 129.) In addition, she

20   concluded that Defendant found C.D. eligible for special education in math and written

21   expression after “considering information from a variety of sources,” and that the record shows

22   that the Defendant did evaluate C.D. in reading. (Dkt. No. 21-2 at 129.) The Court agrees. The

23           5
              Plaintiffs raise other arguments, including that Defendant conducted an improper
24   assessment revision regarding an audiology report and improperly put an expiration date on an
     independent education evaluation from the spring of 2017. (Dkt. No. 20 at 5–6.) The Court does
25   not need to reach these claims because they are beyond scope of the three issues raised in front of
     the ALJ and are irrelevant to determining those issues.
26


     ORDER
     C20-1041-JCC
     PAGE - 5
               Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 6 of 9




 1   November Evaluation Report incorporates multiple data points in math, reading, and writing

 2   from tests performed in January, April, and November 2017. (Dkt. No. 21-3 at 16.) Dr. Reilly’s

 3   January 2017 testing results and diagnoses appear throughout the Evaluation. (See Dkt. No. 21-3

 4   at 16, 30, 33, 38.) The Evaluation notes that C.D.’s reading fluency score improved over time,

 5   from 89, to 97, to 109, and that these three scores “are within the Average range.” (Id. at 34.)

 6   While Defendant did not find C.D. eligible for services in reading, Dr. Reilly’s diagnosis of

 7   “Specific Learning Disorder with Impairment in Reading” is listed in the Evaluation (Id. at 23,

 8   38.)
 9          Furthermore, Defendant references the severe discrepancy model multiple times
10   throughout the Evaluation. (See id. at 20, 21, 38, 39.) School psychologist Desiree Dutt’s letter to
11   Plaintiffs, dated December 13, 2017, stated “[t]he team reviewed the discrepancy between
12   [C.D.’s] achievement scores and his intellectual ability assessment, along with curriculum based
13   measurements and feedback from you, outside evaluation reports, and his current teacher to
14   determine his eligibility.” (Id. at 15). Ms. Dutt testified that based on the discrepancy model,
15   C.D. was eligible for services in written language and math, but not in reading. (Dkt. No. 21-1 at
16   311.) Because C.D.’s most recent reading results from November 2017 did not fall below the
17   criterion score of 90 (which was identified based on Dr. Reilly’s cognitive testing results), he did
18   not show a severe discrepancy. (See id. at 324–25, 348–49.) Plaintiffs have not identified a

19   failure to use or reference the discrepancy model or established that it prevented them from

20   meaningful participation in C.D.’s education as they allege.

21          Therefore, the Court concludes that Defendant adequately evaluated C.D. in math,

22   reading, and writing in the November Evaluation, and affirms the ALJ’s decision on this issue.

23              2. Plaintiffs’ Participation in the IEP Process

24          Plaintiffs argue they were denied access to testing data, which kept them from

25   meaningfully participating in an IEP meeting with Defendant. (See Dkt. No. 20 at 9–10.) What

26   Plaintiffs really mean, though, is that they were not given physical copies of testing protocols


     ORDER
     C20-1041-JCC
     PAGE - 6
                Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 7 of 9




 1   and student answer sheets. (See id. at 10.) State regulations provide parents’ access rights to

 2   educational records including the ability to “request that the school district provide copies of the

 3   records containing the information if failure to provide those copies would effectively prevent

 4   the parent from exercising the right to inspect and review the records.” Wash. Admin. Code 392-

 5   172A-05190(2)(b). By providing a doctor’s note that referenced Ms. Daniels’ “history of

 6   learning disability,” Plaintiffs believe they demonstrated their need for copies of the testing

 7   protocols. (Dkt. No. 20 at 14–15.)

 8          The ALJ found that the Defendant gave Ms. Daniels opportunities to view the data and
 9   protocols, and that she did, in fact, view the data. (Dkt. No. 21-2 at 127.) Furthermore, the ALJ
10   found that while Plaintiffs were entitled to view testing data under state regulations, they did not
11   show that they were entitled to physical copies. (Id.) The Court agrees with the ALJ’s
12   conclusion. The factual record is undisputed that Ms. Daniels viewed the testing data and
13   protocols. (See Dkt. No. 27 at 5.) There is no evidence that the lack of physical copies of the
14   testing protocols resulted in significantly impeding Plaintiffs’ opportunity to participate, as
15   required by 20 U.S.C. § 1415(f)(3)(E)(ii), to amount to a FAPE violation. Therefore, the Court
16   affirms the ALJ’s conclusion on this issue.
17               3. IEP’s Adequacy

18          In their original motion, Plaintiffs argue that because C.D. was “thriving” in his private

19   school placement, his IEP was deficient. 6 (See Dkt. No. 20 at 15–16.) Additionally, in support of

20   their third claim, Plaintiffs argue that the Defendant should have proceeded with the IEP process

21

22

23          6
               In their reply brief, Plaintiffs also argue that the reading portion of the IEP was deficient
     because it failed to consider Dr. Reilly’s evaluations. (Dkt. No. 27 at 6–7.) As the Court
24
     previously indicated, Defendant included Dr. Reilly’s evaluations but nonetheless found C.D.
25   ineligible for special education in reading. See supra Part II.B.1.

26


     ORDER
     C20-1041-JCC
     PAGE - 7
               Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 8 of 9




 1   when Plaintiffs refused to meet to discuss the Evaluation. (See id. at 15–16.)

 2          Defendants argue that the IEP must be evaluated based on its appropriateness at the time

 3   it was developed and on its overall reasonableness. (Dkt. No. 24 at 24.) Therefore, C.D.’s

 4   progress at a private school after the IEP was developed (but never actually implemented

 5   because Plaintiffs did not re-enroll C.D. in Defendant’s school) is irrelevant to the

 6   appropriateness of the IEP. (Id. at 27.) Similarly, the ALJ found that Plaintiffs “failed,

 7   throughout the proceedings, to identify specifically how the May 15, 2018 IEP is not reasonably

 8   calculated and appropriately ambitious in light of the Student’s circumstances.” (Dkt. No. 21-2 at
 9   133.) Due to the fact that C.D. was not found eligible for special education services in reading,
10   the ALJ rejected the argument that the IEP was deficient because it did not provide those
11   services. (Id.) The ALJ ultimately concluded that the May 15, 2018 IEP “was reasonably
12   calculated and appropriately ambitious in light of Student’s circumstances.” (Id. at 134.) The
13   Court agrees.
14          The record contains sufficient evidence to affirm the ALJ’s conclusion that C.D.’s May
15   15, 2018 IEP contained reasonable goals and services that responded to his specific academic
16   circumstances based on multiple sources of information. C.D.’s November 2017 Evaluation
17   indicated specific learning disabilities in the areas of written expression and math calculation.
18   (Dkt. No. 21-3 at 21.) The May 2018 IEP contained two writing goals (one related to paragraph

19   writing and the other to spelling) and two math calculation goals. (Id. at 139.) The services to be

20   provided included 250 minutes weekly of instruction in a special education setting for math and

21   written language and 50 minutes weekly of special education support in the general education

22   classroom. Plaintiffs have not provided any evidence that these goals and services were not

23   reasonable and ambitious at the time they were drafted. Indeed, the time of implementation is the

24   appropriate point in time to be addressing the IEP’s appropriateness, not subsequent progress in a

25   different setting. See Anchorage Sch. Dist. v. M.P., 689 F.3d 1047, 1058 (9th Cir. 2012).

26          Therefore, the Court affirms the ALJ’s conclusions on the issue of the May 15, 2018


     ORDER
     C20-1041-JCC
     PAGE - 8
              Case 2:20-cv-01041-JCC Document 30 Filed 08/25/21 Page 9 of 9




 1   IEP’s appropriateness.

 2   III.   CONCLUSION

 3          For the foregoing reasons, the Court GRANTS summary judgment to Defendant and

 4   AFFIRMS the ALJ’s order.

 5          DATED this day of 25th August 2021.




                                                    A
 6

 7

 8
                                                    John C. Coughenour
 9                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1041-JCC
     PAGE - 9
